Citation Nr: 0947057	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-28 486	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for a right shoulder 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a lumbar spine 
condition.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for a left foot 
condition.

8.  Entitlement to service connection for a right foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.  

In addition to the issues listed above, the Veteran had 
perfected an appeal regarding service connection for 
posttraumatic stress disorder (PTSD), stemming from the same 
rating decision.  In a June 2007 rating decision, however, 
the RO granted service connection, assigning a 70 percent 
rating.  In a July 2008 rating decision, the RO granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU).

As discussed below, based on this grant, the Veteran has 
withdrawn all claims in appellate status.



FINDING OF FACT

In a written communication received at the VA in October 
2009, the Veteran indicated his desire to withdraw from 
appellate status all claims on appeal; presently in appellate 
status were claims for service connection for a left shoulder 
condition, a right shoulder condition, a left knee condition, 
a right knee condition, a lumbar spine condition, bilateral 
hearing loss, a left foot condition, and a right foot 
condition.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, who had perfected claims for service connection a 
left shoulder condition, a right shoulder condition, a left 
knee condition, a right knee condition, a lumbar spine 
condition, bilateral hearing loss, a left foot condition, and 
a right foot condition have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.

VA received in October 2009 a statement from the Veteran in 
which he wrote that he "would like to drop [his] appeals."  
He noted that he was "100%." and stated that he did not 
want to continue the appeals.  The Board notes that the 
Veteran is in receipt of a TDIU, and thus is being paid at 
the same rate as if a disability was rated a 100 percent 
disabling.  The Board finds that this letter is adequate to 
communicate a desire to withdraw the appeal in its entirely.  
At the time of the withdraw, eight claims were in appellate 
status:  Entitlement to service connection for a left 
shoulder condition, a right shoulder condition, a left knee 
condition, a right knee condition, a lumbar spine condition, 
bilateral hearing loss, a left foot condition, and a right 
foot condition.

The October 2009 statement fulfilled the form and content 
requirements for filing a withdrawal of appeal.  See 38 
C.F.R. § 20.204.  Accordingly, as the appeal has been 
withdrawn, the Board does not have jurisdiction to review the 
appeal and it is dismissed as to all eight claims.


ORDER

The appeal of the eight claims previously in appellate status 
is dismissed.


		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


